1

2

3

4

5

6

7                                     UNITED STATES DISTRICT COURT

8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

9
10    JOSEPH BECKER,                                     No. 1:16-cv-00828-AWI-JDP

11                       Plaintiff,                      ORDER SETTING SETTLEMENT
                                                         CONFERENCE AND STAYING THE
12           v.                                          CASE

13    L. CARTAGENA, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding with counsel in this civil rights action filed pursuant

17   to 42 U.S.C. § 1983. The parties have stipulated that they are “prepared to enter into immediate

18   and good-faith settlement negotiations to reach a reasonable resolution of this lawsuit” and have

19   requested “referral to a settlement conference at the Court’s earliest convenience.” ECF No. 150

20   at 2. Therefore, this case will be referred to Magistrate Judge Erica P. Grosjean to conduct a

21   settlement conference on April 23, 2020, at 1:00 p.m. The case is stayed, except as necessary to

22   prepare for the settlement conference, until April 24, 2020.

23          In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols,

24   the settlement conference will be conducted telephonically. The settlement conference will start

25   with a single call. To join the conference, each participant is directed to call the toll-free number

26   (888) 251−2909 and use Access Code 1024453. As the negotiations proceed, Judge Grosjean

27   will have separate calls with the individual parties (and/or their representatives). Counsel for

28
                                                        1
1    each side will need to designate a contact number at which Judge Grosjean can reach them

2    following the initial call.

3             In accordance with the above, IT IS HEREBY ORDERED that:

4             1. This case is set for a telephonic settlement conference before Magistrate Judge Erica

5                 P. Grosjean on April 23, 2020, at 1:00 p.m.

6             2. Unless otherwise permitted in advance by the Court, the attorneys who will try the

7                 case shall telephonically appear at the Settlement Conference.

8             3. If any party wishes to refer to documents, that party must deliver such documents by

9                 mail or e-mail to the chambers of Judge Grosjean no later than two days before the

10                Settlement Conference.

11            4. Neither the settlement conference statements nor communications during the

12                settlement conference with the settlement judge can be used by either party in the trial

13                of this case.

14            5. Absent permission from the Court, in addition to counsel who will try the case being

15                present, the individual parties shall also be present telephonically.1 In the case of

16                corporate parties, associations or other entities, and insurance carriers, a representative

17                executive with authority to discuss, consider, propose and agree, or disagree, to any

18                settlement proposal or offer shall also be present telephonically. A representative with

19                unlimited authority shall be available by phone throughout the conference. In other

20                words, having settlement authority “up to a certain amount” is not acceptable.

21            IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD

22            BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT

23            LATER THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED

24            SETTLEMENT CONFERENCE.

25            6. At least five (5) court days prior to the settlement conference, each party shall submit

26                a Confidential Settlement Conference Statement in Word format directly to Judge

27            1
                In prisoner civil rights cases, the individual defendants need only be available by telephone. The court will
     issue a writ in due course to secure plaintiff’s telephonic appearance.
28
                                                                 2
1             Grosjean’s Chambers at epgorders@caed.uscourts.gov. The Statements shall not be

2             filed on the docket or served on any other party. Each Statement shall be clearly

3             marked “confidential” with the date and time of the settlement conference clearly

4             noted on the first page. The Confidential Settlement Conference Statement shall

5             include the following:

6                a. A brief statement of the facts of the case.

7                b. A brief statement of the claims and defenses, i.e., statutory or other grounds

8                    upon which the claims are founded; a forthright evaluation of the party’s

9                    likelihood of prevailing on the claims and defenses; and a description of the

10                   major issues in dispute.

11               c. A summary of the proceedings to date.

12               d. An estimate of the cost and time to be expended for further discovery, pretrial,

13                   and trial.

14               e. The relief sought.

15               f. The party’s position on settlement, including present demands and offers and a

16                   history of past settlement discussions, offers, and demands.

17               g. The amount of restitution owed by Plaintiff, if any.

18
     IT IS SO ORDERED.
19

20
     Dated:   March 30, 2020
21                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                    3
